Per Curiam.

On this appeal from an order of the Special Term correcting assessments on the real property known as 325 Riverside Drive, relator-appellant does not question Special Term’s land valuations hut claims the building was overvalued in each of the years in issue.
After examining and weighing the evidence we reach the conclusion that the building values found by Special Term should be further reduced and the assessments are accordingly hereby corrected and fixed as follows:

Land Building Total

1933 $175,000 $440,000 $615,000
1934 155,000 400,000 555,000
1935 140,000 370,000 510,000
1936 135,000 340,000 475,000
*996The order so far as appealed from should be modified accordingly and as so modified affirmed, with twenty dollars costs and disbursements to the appellant.
Present— Martin, P. J., Townley, Glennon, Untermyer and Dore, JJ.; Martin, P. J., taking no part.
Order, so far as appealed from, unanimously modified in accordance with opinion and as so modified affirmed, with twenty dollars costs and disbursements to the relator-appellant. Settle order on notice.